This was an application to this court for writ of habeas corpus involving the arrest of the petitioner, R.L. Wharton, upon a warrant issued by M.E. Trapp, Acting Governor, upon a requisition from the Governor of the state of Kansas, for the return of R.L. Wharton, to the state of Kansas, upon the ground that said petitioner was charged with obtaining money by false pretenses, the said R.L. Wharton being in the custody of Tom Cavnar, sheriff of Oklahoma county, and James Reardon, special agent of the state of Kansas. Upon the presentation of the petition to the presiding judge of this court the writ was allowed and made returnable November 26, 1923. Upon the return day, all parties appearing, it was by their counsel of record agreed in open court that said cause should be dismissed. It was thereupon ordered by the court that the same be and is hereby dismissed.